Citation Nr: 0422500	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  93-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had active military service from November 1957 to 
May 1958, from August 1958 to October 1964, and from October 
1965 to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 RO decision which in 
pertinent part denied entitlement to service connection for a 
back disorder, hemorrhoids, and headaches.  This matter is 
also before the Board on appeal from a November 1991 RO 
decision which denied entitlement to service connection for 
PTSD.  In April 1992, the veteran testified before a hearing 
officer at the RO.  In January 1995, the Board remanded the 
claims to the RO for additional evidentiary development.

In November 2000, the veteran filed a VA Form 9 in which he 
requested a hearing at the RO before a Member of the Board 
(i.e., Travel Board hearing).  Documents received in 
September 2000 also reflect the veteran's desire for a Travel 
Board hearing.  Consequently, the case must be returned to 
the RO for scheduling a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2003).    

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




